Title: Thomas Jefferson to William A. Burwell, 5 September 1810
From: Jefferson, Thomas
To: Burwell, William A.


          
            Dear Sir
            Poplar Forest Sep. 5. 10.
          
            I am just about leaving this place after a visit of a fortnight. mr Bankhead came with me and staid a few days he is so much pleased with the place & neighborhood that his settlement here is decided on. he brings his people here this winter, and his family in the spring. perhaps we may convince him he had better wait till a crop is made & some stock raised before the family comes. we shall be here again the 1st week of Octob. and stay about 3 weeks myself, but mr Bankhead probably a few days only. should chance or business direct your steps to Lynchburg about that time, you know we shall be happy to see you. otherwise that pleasure must be adjourned to Monticello where we shall count on seeing mrs Burwell & yourself, and that you will take a resting spell with us. I am about building a small mill here to save my toll and to grind my plaister which the mills of the neighborhood refuse.  we have a quarry of millstones near us, which is spoken well of: but I remember your recommendation of some in your part of the world. the object of this letter is to ask you to inform me of the following particulars. where is the quarry, how far from here & what sort of roads. what is the exact character of the stone, what will a pair of 4. feet stones cost delivered there or here. these circumstances will enable me to decide between the quarry here and there.I have no news but from the newspapers, nor from them for a fortnight passed.  I was at mr Madison’s a few days before I came here, and they will be at Monticello immediately after my return. the heads of departments will not reassemble I believe till the end of this month. present me respectfully to mrs Burwell and be assured of my constant & affectionate friendship & respect
          
            Th:
            Jefferson
        